Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12/29/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden of search between the groups.  This is not found persuasive because the different groups would require different fields of search and different search considerations.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-23 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hagar US 2011/0206746.
Regarding claim 1-9, and 18-20, Hagar teaches a silica product having a particle size between 3 and 15 microns (Paragraph [0005]), an oil absorption of up to 100 cc/100g (Paragraph [0004]), and a sphericity of greater than 0.9 (Paragraph [0004]). These values overlap the particle sizes, oil absorption, and sphericity values recited in the claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Hagar does not expressly state the d50 or the d95 and the pack density. However, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112. The product of Hagar is substantially similar to the claimed product in d50, d95 and pack density because product of Hagar has a substantially similar shape, particle size distribution, and morphology to the instant product. Hagar expressly states that the product has a narrow particle size distribution (Paragraph [0062]), and Figures 3A, 4A, and 5A show a uniform particle size distribution that would satisfy the d50 and d95, and pack density ranges recited in the claims.

Regarding claims 12-13, the surface area may be between 10 and 300 m^2/g (Paragraph [0067]), which overlaps the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 14-17, Hagar does not expressly state the water absorption or the 325 mesh residue. However, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112.
Regarding claims 21-22, the product may be precipitated amorphous silica (Paragraph [0080]).
Regarding claim 23, the product may include magnesium aluminum silicate (Paragraph [0087]).
Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Huang US 2007/003465.

Huang does not expressly state the d95 or sphericity. However, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112. The product of Huang is substantially similar to the claimed product in d95 and sphericity because product of Huang has a substantially similar shape, particle size distribution, and morphology to the instant product. Huang expressly states that the product may have a very narrow particle size distribution (Paragraph [0115]), and that the particle may be spherical (Paragraph [0095]).
Regarding claims 10-11, the Einlehner value may be less than 6.9345 mg per 100000 revolutions (Table 5 -2E).
Regarding claims 12-15, Huang does not expressly state the water absorption or the surface area. However, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the 
Regarding claims 16-17, the % 325 mesh residue may be 0.02 (Table 5 – 2E).
Regarding claims 21-22, the product may be precipitated amorphous silica (Paragraph [0010]).
Claim(s) 1-11, and 14-23 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dolan US 2018/0168958.
Regarding claim 1-9, and 18-20, Dolan teaches a silica product having a particle size of D50 of 5.7 microns (Table I – Sample 7), an oil absorption of 46 cc/100g (Table I – Sample 7), and a packing density of about 56.8 lb/ft^3 (Table I – Sample 7).
Dolan does not expressly state the d95 or sphericity. However, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112. The product of Dolan is substantially similar to the claimed product in d95 and sphericity because product of Dolan has a substantially similar shape, particle size distribution, and morphology to the instant product. Dolan expressly states that the product may have a narrow particle size distribution (Paragraph [0047]), and that the particle may be spherical (Paragraph [0163], Fig. 5 and 6).


Regarding claims 10-11, the Einlehner value may be 7.5 mg per 100000 revolutions (Table IV, Sample 23A).
Regarding claims 14-15, the water absorption may be 25 to about 75 cc/100 g (Paragraph [0045]).
Regarding claim 16-17, the 325 mesh residue may be 1.1 (Table I, Sample 7).
Regarding claims 21-22, the product may be precipitated amorphous silica (Paragraph [0094], [0048]).
Regarding claim 23, the product may include magnesium aluminum silicate (Paragraph [0098]).
Conclusion









 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731